898 F.2d 145Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Damon DUKES, Plaintiff-Appellant,v.The Honorable Judge Edward NORTHROP, United States Court forthe District of Maryland;  The Honorable Leonard S.Jacobson, Judge Circuit Court for Baltimore County;  TheBethlehem Steel Corporation;  United Steel Workers ofAmerica Local 2609;  Warren Rollman, Defendants-Appellees.Damon DUKES, Plaintiff-Appellant,v.The Honorable Judge Edward NORTHROP, United States Court forthe District of Maryland, Defendant-Appellee,andThe Honorable Leonard S. Jacobson, Judge Circuit Court forBaltimore County;  The Bethlehem SteelCorporation;  United Steel Workers ofAmerica Local 2609;  WarrenRollman, Defendants.Damon DUKES, Plaintiff-Appellant,v.The Honorable Judge Leonard S. JACOBSON, Judge Circuit Courtfor Baltimore County, Defendant-Appellee,andThe Honorable Edward Northrop United States District Courtfor the District of Maryland;  The Bethlehem SteelCorporation;  United Steel Workers ofAmerica Local 2609;  WarrenRollman, Defendants.Damon DUKES, Plaintiff-Appellant,v.UNITED STEEL WORKERS OF AMERICA LOCAL 2609, Defendant-Appellee,andThe Honorable Edward Northrop United States District Courtfor the District of Maryland;  The Honorable Judge LeonardS. Jacobson, Judge Circuit Court for Baltimore County;  TheBethlehem Steel Corporation;  Warren Rollman, Defendants.Damon DUKES, Plaintiff-Appellant,v.The BETHLEHEM STEEL CORPORATION, Defendant-Appellee,andThe Honorable Edward Northrop United States District Courtfor the District of Maryland;  The Honorable Judge LeonardS. Jacobson, Judge Circuit Court for Baltimore County;  TheUnited Steel Workers of America Local 2609;  Warren Rollman,Defendants.Damon DUKES, Plaintiff-Appellant,v.MARYLAND BOARD OF PHYSICIAN QUALITY ASSURANCE, Defendant-Appellee.
89-1810, 89-1824 to 89-1827 and 89-1853.
United States Court of Appeals, Fourth Circuit.
Feb. 15, 1990.Rehearing and Rehearing In Banc Denied March 21, 1990.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., District Judge.  (C/A No. 88-2701-B)
Damon Dukes, appellant pro se.
D.Md.
AFFIRMED.
Before K.K. HALL and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Damon Dukes appeals from the district court's orders denying relief under 42 U.S.C. Secs. 1983 and 1985 and denying as moot his post-judgment requests for the production of documents.  Our review of the record and the district court's opinion and orders discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Dukes v. Northrop, C/A No. 88-2701-B (D.Md. Aug. 30, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid the decisional process.


2
AFFIRMED.